DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 8/4/2022 has been entered. Claims 1-19 remain pending in the application. 
Applicants amendments to the drawings have overcome the objections previously set forth in the Non-final Office Action mailed 5/10/2022.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 5/10/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 5/10/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 5/10/2022. 
Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 8-9 recites “including a hub having a main body, a boss and a needle fixed to the boss”. Examiner suggests adding a comma between the term boss and needle as the main body, boss, and needle all appear to be listed as structures of the hub.
Claims 3-14 and 16-19 are objected to because of the following informalities:   
Claims 3-14, and 16-19 recite “The device in the system of claim”. Examiner suggests replacing “The device in the system of claim” with “The system of claim” for clarity purposes as the limitations are further limiting to both the system and the device as the device is within the system.
Claim 15 is objected to because of the following informalities: 
Line 1 recites “The device in the system of claim 1, further comprising”.  Examiner suggests replacing “The device in the system of claim 1, further comprising” with “The system of claim 1, wherein the device further comprises” for clarity purposes as the limitations are further limiting to both the system and the device as the device is within the system.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In regard to claim 1,
	Line 8 recites “a disposable pen needle”. There is not support in the disclosure for this limitation. The disclosure is completely silent as to a pen needle that is disposable. Paragraph [0021] of the disclosure discusses safety pen needles that are no longer operable after a safety mechanism is activated and locked, but there is no mention of disposability. Examiner notes one alternative to disposability would be that the safety mechanism may be able to be reset and the pen needle may be reused. Appropriate correction is required. 
Examiner notes claims 2-19 are similarly rejected by virtue of their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2,
Claim 2 recites “the device in the system of claim 1”. Claim 2 then states “wherein the injector comprises one of a safety pen needle, and a conventional pen needle”. This appears to further limit the injector, not the device, therefore it is unclear if Applicant is attempting to claim the injector as part of the device even though it is claimed separately in claim 1. Examiner suggests replacing “the device in the system of claim 1” with “The system of claim 1”. For examination purposes Examiner construes the injector of claim 2 to be the same as the injector claimed separately from the device of claim 1. 
Line 1-2 recites “wherein the injector comprises one of a safety pen needle, and a conventional pen needle”. Claim 2 depends on claim 1. Claim 1 states “the injector comprises a disposable pen needle”. It is unclear if claim 2 is attempting to claim that the injector comprises a second pen needle or if claim 2 is attempting to further limit the pen needle of claim 1. For examination purposes Examiner construes the pen needle of claim 2 to be the same as the pen needle of claim 1. Examiner suggests replacing “wherein the injector comprises one of a safety pen needle, and a conventional pen needle” with “wherein the pen needle comprises one of a safety pen needle, and a conventional pen needle”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillios (U.S. PG publication 20090259179). 
In regard to claim 1,
Hillios discloses a system (figure 2B, item 14 and figure 1 and 2B, item 2) including an injector (item 14 which is disclosed as an insulin pen; see paragraph [0038], [0039]) and a device (figure 1 and 2B, item 2) configured to aid in needle insertion of the injector (paragraph [0026]), the device comprising: 
a housing (figure 1, item 4 and 8) including 
a mounting surface (figure 2B, item 12) configured to contact a skin surface (paragraph [0026]); and 
a hole (figure 1, item 6) configured to receive the injector (see figure 2B); wherein 
the hole is configured to allow the injector to bottom out in the hole to position the injector for the needle insertion (see figure 2B and paragraph [0026] and [0039]); and 
[AltContent: textbox (Main body)][AltContent: textbox (Boss )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    277
    268
    media_image1.png
    Greyscale

the injector comprises a disposable pen needle (Examiner notes item 14 is construed as a disposable pen needle as supported by paragraph [0027] and [0042]. Examiner notes item 14 is referred to as a pen in at least paragraphs [0026] and [0038]-[0039] and meets all structural and functional limitations claimed of a pen needle and is therefore construed as a pen needle), including a hub (figure 2B, item 16) having a main body (see figure 2B above), a boss (see figure 2B above) and a needle (figure 2B, item 18) fixed to the boss (see figure 2B above).
In regard to claim 2,
Hillios discloses the device in the system of claim 1, wherein the injector comprises one of a safety pen needle, and a conventional pen needle (insulin pen 14; see 112 rejection above for claim interpretation).
In regard to claim 5,
Hillios discloses the device in the system of claim 1, wherein the mounting surface is substantially flat (see figure 2A and 2B; Examiner notes Applicant defines the term substantial as “Terms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments” in paragraph [0053] of the instant disclosure. Examiner therefore construes the mounting surface as substantially flat).
In regard to claim 8,
Hillios discloses the device in the system of claim 1, wherein a surface (figure 2B, item 10) of the housing opposite the mounting surface of the housing is substantially flat (see figure 1 and 2B; Examiner notes Applicant defines the term substantial as “Terms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments” in paragraph [0053] of the instant disclosure. Examiner therefore construes the surface opposite the mounting surface of the housing as substantially flat).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hillios (U.S. PG publication 20090259179) further in view of Kim (U.S. PG publication 20180264202).
In regard to claim 3,
Hillios discloses the device in the system of claim 1.
Hillios fails to disclose wherein the housing is transparent or translucent.
Kim teaches wherein the housing (figure 1, item 102) is transparent or translucent (paragraph [0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Hillios to be transparent, as taught by Kim, for the purpose of assisting with positioning of the device (paragraph [0063] of Kim).
In regard to claim 13,
Hillios discloses the device in the system of claim 1.
Hillios fails to disclose wherein the housing includes an LED that illuminates the housing.
Kim teaches wherein the housing includes an LED that illuminates the housing (paragraph [0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hillios to include wherein the housing includes an LED that illuminates the housing, as taught by Kim, for the purpose of illuminating the housing and hole during use which allows for visibility (paragraph [0065] of Kim).
In regard to claim 14,
Hillios in view of Kim teaches the device in the system of claim 13, wherein the LED is adjacent to the hole of the housing (see paragraph [0065] of Kim. Examiner notes the term adjacent as defined by Merriam-Webster dictionary means “not distant: nearby”. Examiner notes since the LED is positioned to direct light within the hole/channel it is construed as being adjacent to the hole of the housing).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hillios (U.S. PG publication 20090259179) further in view of Hollingsworth (U.S. patent no 2238323).
In regard to claim 4,
Hillios discloses the device in the system of claim 1.
Although Hillios teaches the housing is substantially polygonal in shape (paragraph [0044]: wherein a guard having a polygonal shape rather than disk shaped can be used), Hillios fails to explicitly disclose wherein the housing is substantially rectangular in shape.
Hollingsworth teaches wherein the housing (figure 2, item 5) is substantially rectangular in shape (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape of the housing of Hillios with a housing that is substantially rectangular in shape, as taught by Hollingsworth, for the purpose of providing a suitable shaped housing to be placed on a desired body part (column 2, line 5-10 of Hollingsworth) and because the substitution is a simple substitution that would yield the same predictable result of enabling use on a desired body part. Examiner notes Hillios supports other polygonal shapes can be used (paragraph [0044] of Hillios) and Hollingsworth teaches a suitable polygonal shape. Additionally paragraph [0028] of Applicants disclosure supports that the shape is not critical so long as an appropriate surface area is provided to engage the skin surface. Examiner notes the housing of Hillios in view of Hollingsworth is of appropriate surface area to engage the skin surface.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hillios (U.S. PG publication 20090259179) further in view of Bangera (U.S. PG publication 20140039658).
In regard to claim 6,
Hillios discloses the device in the system of claim 1.
Hillios fails to disclose wherein the housing has an information marking including at least one of a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code.
Bangera teaches wherein the housing (figure 1A, item 110) has an information marking including at least one of a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code (item 150a, 150b, 150c; paragraph [0098]-[0101]; Examiner notes the surface opposite the mounting surface i.e. surface placed on the skin has the information).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify surface 10 of Hillios to include wherein the housing has an information marking including at least one of a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code, as taught by Bangera, for the purpose of indicating useful information/a treatment parameter to the user (paragraph [0098]-[0101] of Bangera)
In regard to claim 7,
Hillios in view of Bangera teaches the device in the system of claim 6, wherein the information marking is disposed on a surface of the housing opposite the mounting surface of the housing (see analysis of claim 6 above wherein item 10 of Hillios, which is a surface of the housing opposite the mounting surface of the housing, contains the information marking).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hillios (U.S. PG publication 20090259179) further in view of Baker (U.S. PG publication 20160367766) as evidence by Hollingsworth (U.S. patent no 2238323).
In regard to claim 9,
[AltContent: textbox (Boss )][AltContent: arrow]
    PNG
    media_image1.png
    277
    268
    media_image1.png
    Greyscale

Hillios discloses the device in the system of claim 1.
Hillios fails to disclose wherein the hole is tapered to improve reception of the injector.
Baker teaches wherein the hole is tapered (see figure 3B, item 318) to improve reception of the injector (paragraph [0063] and [0066]; Examiner notes due to the tapered shape the injector 12 is able to be guided and securely received and retained and therefore the reception is improved).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hillios to taper the hole 6 of Hillios to therefore be of complimentary shape to the taper of the boss of Hillios therefore resulting in wherein the hole is tapered to improve reception of the injector, as taught by Baker, for the purpose of providing a secure guiding arrangement (paragraph [0060] of Baker) and preventing against wobbling as evidence by Hollingsworth (column 2, line 22-23 of Hollingsworth; see also figure 5 of Hollingsworth which shows a tapered hole 9 to securely fit item 8a). 
In regard to claim 10,
Hillios in view of Baker as evidence by Hollingsworth teaches the device in the system of claim 9, wherein a first diameter of the taper is disposed on the mounting surface of the housing (see analysis of claim 9 above wherein the first diameter of the taper is disposed on the mounting surface of the housing to correspond to the tapered shape of the boss of Hillios; see also the diameter of item 322 of Baker on mounting surface 316a of Baker); a second diameter of the taper (diameter of modified item 6 that receives the widest part of the boss of Hillios; see also diameter of 318 at the opening of 318 opposite 322 of Baker) is disposed on a surface of the housing opposite the mounting surface of the housing (see figure 2B of Hillios and the analysis above and see figure 3B of Baker); and the second diameter is larger than the first diameter (see analysis of claim 9 wherein the second diameter is larger than the first diameter as the first diameter is smaller to accommodate the smaller width portion of the boss of Hillios; figure 3B of Baker).
In regard to claim 11, 
Hillios in view of Baker as evidence by Hollingsworth teaches the device in the system of claim 9, wherein the hole that is tapered substantially corresponds to a tapered outer surface of the injector (see analysis of claim 9 above).
In regard to claim 12,
Hillios in view of Baker as evidence by Hollingsworth teaches the device in the system of claim 9.
Hillios in view of Baker as evidence by Hollingsworth fails to disclose wherein the housing is configured so that a bottom distal surface of the injector is flush with the mounting surface of the housing when the injector bottoms out in the hole.
Baker teaches wherein the housing (figure 3A, item 316) is configured so that a bottom distal surface of the injector (item 12) is flush with the mounting surface (figure 3B, item 316a) of the housing when the injector bottoms out in the hole (see position of injector 12 in hole 318/322 in figure 3A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hillios to include wherein the housing is configured so that a bottom distal surface of the injector is flush with the mounting surface of the housing when the injector bottoms out in the hole, as taught by Baker, for the purpose of stabilizing the injection device (paragraph [0005] of Baker). Additionally, Examiner notes the flush arrangement appears to be an obvious matter of design choice as Applicant supports the use of both a flush arrangement and non-flush arrangement in paragraphs [0035] and [0036] of the instant disclosure. 
Claims 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hillios (U.S. PG publication 20090259179) further in view of Inkpen (U.S. PG publication 20010044606).
In regard to claim 15,
Hillios discloses the device in the system of claim 1.
Hillios fails to disclose further comprising a recess substantially concentric with the hole; and a stepped surface formed by the recess and having a diameter; wherein the stepped surface is recessed below a surface of the housing opposite the mounting surface of the housing.
[AltContent: textbox (A surface of the housing opposite the mounting surface)][AltContent: arrow][AltContent: textbox (Mounting surface)][AltContent: arrow][AltContent: textbox (Recess )][AltContent: textbox (Stepped surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    793
    286
    media_image2.png
    Greyscale

Inkpen teaches further comprising a recess (see figure 6C above) substantially concentric with the hole (figure 6C, item 26); and a stepped surface (see figure 6C above) formed by the recess (see figure 6C above) and having a diameter (see figure 6C above); wherein the stepped surface is recessed below a surface of the housing opposite the mounting surface of the housing (see figure 6C above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hillios to include a recess, which item 14 of Hillios would be received in, substantially concentric with the hole; and a stepped surface formed by the recess and having a diameter; wherein the stepped surface is recessed below a surface of the housing opposite the mounting surface of the housing, as taught by Inkpen, for the purpose of allowing the housing to be easily adapted for use with other devices and ensuring stability and a desired angle of insertion (paragraph [0005], [0027] of Hillios).
In regard to claim 16,
Hillios in view of Inkpen teaches the device in the system of claim 15, wherein the stepped surface of the device is configured so that a distal surface of the injector bottoms out on the stepped surface when the injector bottoms out in the hole (see figure 6C of Inkpen and paragraph [0027] of Inkpen and analysis of claim 15 above).
In regard to claim 17,
Hillios in view of Inkpen teaches the device in the system of claim 15.
Hillios in view of Inkpen fails to disclose wherein the housing is configured so that a bottom distal surface of the injector is flush with the mounting surface of the housing when the injector bottoms out in the hole.
Inkpen teaches wherein the housing is configured so that a bottom distal surface of the injector is flush with the mounting surface of the housing when the injector bottoms out in the hole (see figure 6C of and also figure 1A and 1B which although drawn to another embodiment shows how hub 11 fits in an appropriately sized aperture; paragraph [0027]: the aperture is sized to receive hub 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hillios in view of Inkpen to include wherein the housing is configured so that a bottom distal surface of the injector is flush with the mounting surface of the housing when the injector bottoms out in the hole, as taught by Inkpen, for the purpose of providing a stable arrangement (paragraph [0006] of Inkpen). Additionally Examiner notes the flush arrangement appears to be an obvious matter of design choice as Applicant supports the use of both a flush arrangement and non-flush arrangement in paragraphs [0035] and [0036] of the instant disclosure.
In regard to claim 19,
Hillios in view of Inkpen teaches the device in the system of claim 15, wherein the diameter of the stepped surface is larger than an outer diameter of the main body of the hub of the pen needle (see analysis of claim 15 above and figure 6C of Inkpen).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hillios (U.S. PG publication 20090259179) in view of Inkpen (U.S. PG publication 20010044606) further in view of Baker (U.S. PG publication 20160367766) as evidence by Hollingsworth (U.S. patent no 2238323).
In regard to claim 18,
Hillios in view of Inkpen teaches the device in the system of claim 15, wherein the hole is larger than an outer diameter of the boss of the hub of the pen needle (see figure 15 of Hillios).
Hillios in view of Inkpen fails to disclose wherein the hole is smaller than an outer diameter of the main body of the hub of the pen needle.
Baker teaches wherein the hole is tapered (see figure 3B, item 318; paragraph [0063] and [0066]; Examiner notes due to the tapered shape the injector 12 is able to be guided and securely received and retained).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hillios in view of Inkpen to taper the hole 6 of Hillios to therefore be of complimentary shape to the taper of the boss of Hillios, as taught by Baker, therefore resulting in wherein the hole is smaller than an outer diameter of the main body of the hub of the pen needle for the purpose of providing a secure guiding arrangement (paragraph [0060] of Baker) and preventing against wobbling as evidence by Hollingsworth (column 2, line 22-23 of Hollingsworth; see also figure 5 of Hollingsworth which shows a tapered hole 9 to securely fit item 8a). Examiner notes as modified part of the hole in which the main body of Hillios is in would be larger than an outer diameter of the boss of the hub of the pen needle and the part of the hole which tapers would be smaller than an outer diameter of the main body of the hub of the pen needle.
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. Applicant argues that Hillios discloses injection of a syringe needle. Examiner acknowledges this, however Hillios also discloses injection of a pen needle as detailed above and supported in at least paragraphs [0006]-[0008], [0026], [0038] and [0039]. Examiner notes item 14 of Hillios structurally and functionally meets all limitations of the claimed pen needle. Additionally, item 14 of Hillios is specifically referred to as an insulin pen in at least paragraphs [0006]-[0008], [0026], [0038] and [0039]. Therefore, Applicants arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783